Daly, J.
As the principal was surrendered by his bail after the forfeiture, and was convicted and sentenced to imprisonment upon the charge against him, I am in favor of granting this application to discharge the judgment. We cannot, however, make provision for the return of the $100 alleged tb have been paid to the chamberlain, without the certificate of the latter showing that he has received that money. Such certificate may be presented with the order to be signed in this application. All concur.